DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 12 January 2022 has been acknowledged. 
Claims 11 – 12, 14, and 18 – 20 have been amended. 
Claims 13 has been cancelled. 
Currently, claims 11 – 12 and 14 – 20 are pending and considered as set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “linking the identification feature detected by the first sensor to the identification feature detected by the second sensor to generate a feature linkage; checking the plausibility of the feature linkage using the inspection feature detected by the second sensor; and identifying, via an identification unit, one object or multiple objects in surroundings of the vehicle using a plausibility check result from the plausibility check unit, and relaying a corresponding piece of object information to an analysis unit to carry out a situation analysis with respect to a present situation of the vehicle, wherein the situation analysis enables tracking of the identified objects”.
The limitation of claim 11, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “sensors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using first and second sensors to receive data and linking data steps. The sensors in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to 
integration of the abstract idea into a practical application, the additional element of using first and second sensors to receive data and linking data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.
	Dependent claims 12 and 14 – 17 further define the abstract idea that is present in independent claim 11 and, thus, correspond to abstract idea of mental processes as presented 
	Similar arguments can be made regarding independent claims 18 and 19, and dependent claims 20. Therefore, claims 11 – 20 are not patent eligible.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Muller-Frahm et al. (Hereinafter Muller) (US2010/0085238) in view of Liu et al. (Hereinafter Liu) (US 2019/0049958).
As per claim 11, Muller discloses a method for fusing data of various sensors of a vehicle within the scope of an object identification, the method comprising: 
receiving at least one identification feature detected by a first sensor and at least one identification feature detected by a second sensor for identifying at least one object in the surroundings of the vehicle (See at least paragraph 33 – 36; via FIG. 1 shows a driver assistance system for a motor vehicle, namely in this example a combination of an adaptive cruise control (ACC) system and a predictive safety system (PSS), shown as a block diagram. This system includes two object position-finding systems that operate independently of one another for detection of the field in front of the vehicle equipped with the driver assistance system. A first object position-finding system is formed by a radar sensor 10, an FMCW radar in the example shown here. Received radar signals are preprocessed in an analysis stage 12, thus yielding position data 14 for one or more located objects. Each object is described by a set of position data, including the distance, the relative speed and the azimuth angle of the object. The radar measurements are performed cyclically during a period on the order of 100 ms, so that position data 14 are updated in short intervals. A monocular video system having a video camera 16, installed in the front of the vehicle and aimed forward, and an associated image processing module 18 is provided as the second object position-finding system. Image processing module 18 analyzes the digital images recorded periodically by video camera 16 and recognizes in these images predefined object classes, e.g., vehicles, people, guide rails, road lane markings and the like. As part of example embodiments of the present invention, mainly objects that may be 
receiving at least one inspection feature detected by the second sensor for inspecting the object identification, the identification feature detected by the first sensor and the inspection feature detected by the second sensor each representing a first measured variable and the identification feature detected by the second sensor representing a second measured variable independent of the first measured variable (See at least paragraph 36 – 37; via sition data 14 and 20 obtained using the various object position-finding systems are independent of one another but describe in part identical or equivalent physical variables, e.g., the object distance and the lateral position of the object, which may be calculated from the distance measured by the radar sensor and the azimuth angle. The main part of the driver assistance system is an electronic data processing system 22, which is formed by a computer and the associated software and analyzes position data 14, 20 supplied by the two object position-finding systems. A tracking module 24 compares position data 14 supplied by radar system 10 in successive measuring cycles in a known manner to identify the objects located in one cycle using the objects located in the previous cycle and to track the movements of the objects. A ttc module 26 calculates a time to collision, which is herewith defined as T.sub.r, on the basis of the radar data using the data from tracking module 24; for each object located, T.sub.r indicates the time calculated in advance 
linking, via a linking unit, the identification feature detected by the first sensor to the identification feature detected by the second sensor in a corresponding feature fusion to form to a feature linkage, wherein the linking unit is configured to link the inspection features to one another in a corresponding check fusion to form a redundant feature linkage (See at least abstract and paragraph 10; via In a method for checking the plausibility of objects in driver assistance systems for motor vehicles is described, two measured variables are derived from position data from two object position-finding systems of the vehicle that operate independently of one another, for an object located by the two position-finding systems, one variable for each position-finding system, these variables representing one and the same physical parameter, and the two measured variables are then checked for consistency, which is characterized by the fact that the parameter is the time to collision of the vehicle with the object, which is calculated in advance. h fusion of the position data of the two position-finding systems, the particular weaknesses of these systems may also be compensated to a certain extent. For example, if the system that has been optimized for the longitudinal value locates an object whose lateral position and extent may be given only within relatively wide tolerance limits, then a check may be performed with the help of the system optimized for the lateral value to determine whether this system has located an object within the wide tolerance limits. The system optimized for the lateral value will then in turn be able to give the distance of the object only within relatively great error limits. If the distance measured by the system optimized for the longitudinal value is within these error limits, then the assumption that the objects located by the two systems are the same physical object is plausible and the exact distance and relative speed measured by the system optimized for the 
checking, via a plausibility unit, the plausibility of the feature linkage using the inspection feature detected by the second sensor (See at least paragraph 14 and 41; via present invention provide a method for checking the plausibility of an object that will allow a more reliable plausibility check of the objects located by the two position-finding systems. In a comparison module 32, measured variables T.sub.r and T.sub.v, which are calculated by two ttc modules 26, 30 and are based on position data obtained independently of one another, are then compared. If these two measured variables correspond within certain limits of accuracy, then it may be assumed that the particular objects, represented on the one hand by position data 14 and on the other hand by position data 20, correspond to one and the same physical object. This information is utilized in a plausibility check module 34 for a plausibility check of radar objects tracked by tracking module 24, i.e., if correspondence between the two measured variables for the time to collision is found for a given object, this means that object position-finding with the help of radar sensor 10 has been confirmed by object position-finding with the help of the video system, thus yielding an increased certainty that the particular object is a real object);  
identifying, via an identification unit, one object or multiple objects in surroundings of the vehicle using a plausibility check result from the plausibility check unit, and relaying a corresponding piece of object information to an analysis unit to carry out a situation analysis with respect to a present situation of the vehicle, wherein the situation analysis enables tracking of the identified objects (See at least abstract, paragraph 40 – 41; via in a method for checking the plausibility of objects in driver assistance systems for motor vehicles is described, two measured variables are derived from position data from two object position-finding systems of 
[0041] In a comparison module 32, measured variables T.sub.r and T.sub.v, which are calculated by two ttc modules 26, 30 and are based on position data obtained independently of one another, are then compared. If these two measured variables correspond within certain limits of accuracy, then it may be assumed that the particular objects, represented on the one hand by position data 14 and on the other hand by position data 20, correspond to one and the same physical object. This information is utilized in a plausibility check module 34 for a plausibility check of radar objects tracked by tracking module 24, i.e., if correspondence between the two measured variables for the time to collision is found for a given object, this means that object position-finding with the help of radar sensor 10 has been confirmed by object position-finding with the help of the video system, thus yielding an increased certainty that the particular object is a real object); and 2Application Serial No. 16/603,475 Attorney Docket No. BOSC.P11575US/1001081796 Reply to Office Action of January 5, 2022 
the identified objects are used in a driver assistance system of the vehicle (See at least paragraph 54; via FIG. 2 shows a side view of a vehicle 46 equipped with the driver assistance system according to FIG. 1. In addition, a preceding vehicle 48 is also shown. Radar sensor 10 
Muller does not teach element of:
wherein the identifying of the one object or multiple objects is carried based on an automotive safety integrity level (ASIL) decomposition.
Liu teaches element of:
wherein the identifying of the one object or multiple objects is carried based on an automotive safety integrity level (ASIL) decomposition (See at least paragraph 30; via Thus, the embodiments of the systems and methods herein provide process(es) to improve multiple sensor diagnostic coverage in autonomous driving applications. Further, the embodiments provide a strategy to monitor sensor fusion/DNN outputs with verified sensors and defined monitor zone. The embodiments can perform real time extensive diagnostic of sensors based on sensor overlapping and ISO 26262 guideline for Automotive Safety Integrity Level (ASIL) clarification to detect sensor failure and performance limitation. Further, embodiments can analyze the output from verified sensors to monitor outputs from the computer vision/DNN system).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify fusion of sensor data from multiple sensor to detect object and verify if the objects detected by the sensor is identical object of Muller, to include wherein the identifying of the one object or multiple objects is carried based 

As per claim 12, Muller discloses wherein in the receiving, at least one inspection feature detected by the first sensor for inspecting the object identification is received, the inspection feature detected by the first sensor representing the second measured variable, in the linking, the inspection feature detected by the first sensor being linked to the inspection feature detected by the second sensor, in order to generate a redundant feature linkage in the checking of the plausibility, the feature linkage being checked for plausibility using the redundant feature linkage (See at least paragraph 9 – 10).  

As per claim 14, Muller discloses the object is identified using the feature linkage, at least one test object being identified using the redundant feature linkage, in the checking of the plausibility, the feature linkage being checked for plausibility by comparing the object to the test object (See at least paragraph 48 – 50).  

Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muller and Liu in view of Bartels (US 20160040994).

As per claim 15, Muller and Liu disclose all the elements of the claimed invention but does not explicitly teach element of: wherein in the receiving, at least one identification feature detected by a third sensor for identifying the object and at least one further inspection feature detected by the first sensor and/or the second sensor for inspecting the object identification are 
Bartels teaches element of: wherein in the receiving, at least one identification feature detected by a third sensor for identifying the object and at least one further inspection feature detected by the first sensor and/or the second sensor for inspecting the object identification are received, the identification feature detected by the third sensor and the further inspection feature each representing the same measured variable, in the linking, the feature linkage being generated using the identification feature detected by the third sensor, in the checking of the plausibility, the feature linkage being checked for plausibility using the further inspection feature (See at least paragraph 2) 
Muller, Liu and Bartels are in analogous arts of using multiple sensors to determine see the plausibility of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein in the receiving, at least one identification feature detected by a third sensor for identifying the object and at least one further inspection feature detected by the first sensor and/or the second sensor for inspecting the object identification are received, the identification feature detected by the third sensor and the further inspection feature each representing the same measured variable, in the linking, the feature linkage being generated using the identification feature detected by the third sensor, in the checking of the plausibility, the feature linkage being checked for plausibility using the further inspection feature as taught by Bartels in the system of Muller and Liu, since the claimed invention is merely a combination of 

As per claim 16, Muller, Liu and Bartels disclose wherein the identification feature detected by the third sensor represents a measured variable independent of the first measured variable and/or the second measured variable (Bartels, see at least paragraph 2).  

As per claim 17, Muller, Liu and Bartels disclose wherein in the receiving, at least one further identification feature detected by the first sensor and/or the second sensor for identifying the object and at least one inspection feature detected by the third sensor for inspecting the object recognition are received, the further identification feature and the inspection feature detected by the third sensor representing the same measured variable, in the linking, the feature linkage being generated using the further identification feature, in the checking of the plausibility, the feature linkage being checked for plausibility using the inspection feature detected by the third sensor (Muller, see at least paragraph 9 – 10 and Bartel, see at least paragraph 2).

Claims 18 – 20 recites same or substantially similar elements as ones in claims 11 – 12, and 14 – 17. Therefore, Claims 18 – 20 are rejected under same rationales as ones in claims 11 – 12, and 14 – 17.

Response to Arguments
Regarding 35 U.S.C. 101 rejection
12 January 2022 have been fully considered but they are not persuasive. 
The Applicant argues that the claim has been rewritten to obviate the 35 U.S.C. 101 rejection and the present claims encompass and represent statutory subject matter under 35 U.S.C. 101 so that the rejection claims are allowable, and the 101 rejection should be withdrawn.
The Examiner respectfully contends that merely amendment to the claim overcome 101 rejection is not persuasive. The Applicant failed to argue neither how the claim is not an abstract idea nor how the claim amounts significantly more to the abstract idea in the claim. The Examiner updated the rejection reflecting the amended claim and refers the Applicant to the rejection above.

Regarding 35 U.S.C. 102 rejection
Applicant’s arguments with respect to claims 11 – 12, 14 and 18 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding 35 U.S.C. 103 rejection
Applicant’s arguments with respect to claims 15 – 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662